DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadek et al. (US 2015/0065152 A1) hereinafter Sadek.

Regarding claims 1, 7, 13, and 15 – Sadek discloses processing circuitry configured to cause the base station to provide, to the UE, a Carrier Aggregation, CA, combination configuration for the UE that comprises, refer to paragraphs [0006], [0054], [0059], [0064]. 
a Primary Cell, PCell, or Primary Component Carrier, PCC, for the UE in a non-Dynamic Frequency Selection, DFS, spectrum, the non-DFS spectrum being an unlicensed spectrum other 
one or more Secondary Cells, SCells, or Secondary Component Carriers, SCCs, for the UE, wherein the one or more SCells or the one or more SCCs for the UE comprise at least one SCell or SCC in a DFS spectrum, refer to Figures 4A, 4B, 5, 7, and paragraphs [0008], [0028], [0053], [0063], [0066], [0069], and claim 1.
Regarding claims 2 and 8 – Sadek discloses cause the base station to operate in accordance with the CA combination configuration for the UE, refer to Figures 4A, 4B, and paragraphs [0006], [0053], [0054], [0059], [0063] to [0065].
Regarding claims 3 and 9 – Sadek discloses cause the base station to configure one or more other network nodes to operate in accordance with the CA combination configuration for the UE, refer to Figures 1, 2, and paragraphs [0028], [0035], [0040], [0041], [0055], [0056].
Regarding claims 4 and 10 – Sadek discloses cause the base station to provide the CA combination configuration for the UE to another network node, refer to Figures 4A, 4B, and paragraphs [0006], [0028], [0035], [0040], [0041], [0053] to [0056], [0059], [0063] to [0065]
Regarding claims 5 and 11 – Sadek discloses cause the base station to provide the CA combination configuration to the UE via the radio interface, refer to Figures 3, 8, and 9, and paragraphs [0044], [0052], [0080], [0086].
Regarding claims 6, 12, 14, and 16 – Sadek discloses the wireless communication system is a cellular communication system, refer to Figure 1 and paragraphs [0028], [0041], [0043].

Response to Arguments

Applicant's arguments filed 9/28/21 have been fully considered but they are not persuasive. The applicant argues on pages 6 and 7 of the response that the reference, Sadek (US 2015/0065152 A1) does not teach “ “provid[ing] ... a Carrier Aggregation, CA, combination configuration” that comprises “a Primary Cell, PCell, or Primary Component Carrier, PCC, ... in a non-Dynamic Frequency Selection, DFS, spectrum” and “one or more Secondary Cells, SCells, or Secondary Component Carriers, SCCs, ... wherein the one or more SCells or the one or more SCCs for the UE comprise at least one SCell or SCC in a DFS spectrum,” as claim 1 recites. In particular, Applicant respectfully submits that Sadek does not disclose a CA combination configuration that comprises both a PCell or PCC in a non-DFS spectrum and one or more SCells or SCCs that comprise at least one SCell or SCC in a DFS spectrum”.
The examiner respectfully disagrees.
Sadek discloses a non-DFS spectrum for the PCC and a DFS spectrum for the SCC, refer to Figure 5, and paragraphs [0008], [0064], [0066], [0069] to [0072].
Sadek discloses a PCC, refer to Figures 4A, 4B, and paragraphs [0008], [0053], [0064], [0067], [0068], and claim 1.
Sadek discloses a SCC, refer to Figures 5, 6, and paragraphs [0008], [0028], [0029], [0053], [0063], [0066], [0072], and claim 1.
Sadek discloses Carrier Aggregation, combination configuration, refer to Figures 4A, 4B, 6, 7, and paragraphs [0013], [0039], [0053], [0054], [0063], [0064], [0072], [0073], [0084], and claim 23. Sadek discloses Carrier Aggregation, CA, combination configuration is either pre-configuration or sending information, which includes a list of carriers, to the mobile (UE) from 
The examiner has shown how the claims read on Sadek. Sadek discloses a non-DFS spectrum for the PCC and a DFS spectrum for the SCC, Sadek discloses a PCC and a SCC, and providing pre-configuration, Carrier Aggregation, combination configuration, which includes a list of carriers, and updating the configurations by having the Base Station send messages to the mobile (UE).
The examiner believes the rejection to be reasonable, therefore this action is made final. If the applicant believes a telephone interview will advance prosecution please call the examiner.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Kim et al. (US 2014/0016596 A1) discloses method and apparatus for transmitting/receiving downlink control channel in wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(703) 872-9306
For informal or draft communications, please label PROPOSED or DRAFT
Hand delivered responses should be brought to:
Jefferson Building
500 Dulany Street
Alexandria, VA.

John Pezzlo
9 November 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465